El Juez Presidente Señor Del Turo
emitió la opinión del tribunal.
Esta causa se inició por denuncia presentada en la Corte Municipal de San Juan, Sección Primera. A virtud de ape-lación pasó a la corté de distrito. Al llamarse en ella para la celebración del nuevo juicio que ordena la ley, el acusado se declaró culpable y la corte lo condenó por la infracción a la orden final de la Comisión de Servicio Público que se le imputaba a pagar una multa de cincuenta dólares.
No conforme, apeló el acusado para ante esta Corte Suprema y elevados los autos se señaló la vista del recurso para julio 3, 1939. El apelante no presentó alegato ni com-pareció a la vista. Eso no obstante el fiscal, basándose en que la denuncia era fatalmente defectuosa, pidió a la corte que revocara la sentencia apelada y absolviera al acusado.
Tiene razón el fiscal. Hemos examinado la denuncia— única base en que descansa la sentencia recurrida pues ya liemos dicho que del hecho en ella imputádole se declaró culpable el acusado dictando inmediatamente su fallo el tribunal — y no imputa la infracción por virtud de la cual se denunció y se condenó al apelante.
*281Está redactada en los mismos términos qne la del caso de El Pueblo v. Matos, ante, pág. 184, en qne la sentencia condenatoria apelada fné revocada, esto es, no impnta al acnsado qne actnara como porteador público entre los muni-cipios de Río Piedras y San Jnan o dentro de dichos munici-pios y entre partes intermedias, qne son las rntas de la White Star Bns Line. Lo en ella alegado es compatible con que los pasajeros que menciona se tomaran en San Jnan para conducirlos a Carolina, Bayamón n otros pueblos, hecho que no infringe la orden, pues lo que ésta prohibe es que se “opere como porteador en el transporte de pasajeros por asiento, brindando, ofreciendo, prestando o rindiendo su servicio al público en general entre los municipios de San Juan y Río Piedras o dentro de los municipios de San Juan y Río Piedras, o entre puntos intermedios.”

Debe, en tal virtud, revocarse la sentencia apelada y dictarse otra absolviendo al acusado.

El Juez Asociado Sr. Travieso no intervino.